Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 1 of 14




                  Exhibit 1
                          Part 4
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 2 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 3 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 4 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 5 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 6 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 7 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 8 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 9 of 14




Event: 91st Annual Academy Awards, Roaming Arrivals, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 10 of 14




Event: 91st Annual Academy Awards, Governors Ball, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 11 of 14




Event: 91st Annual Academy Awards, Governors Ball, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 12 of 14




Event: 91st Annual Academy Awards, Governors Ball, Los Angeles, USA - 24 Feb 2019
Registration Title: PMC Archive Collection No. 5
Copyright Registration Number: VA0002213579
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 13 of 14




Event: 92nd Annual Academy Awards, Governors Ball, Los Angeles - 09 Feb 2020
Registration Title: PMC Archive Collection No. 4
Copyright Registration Number: VA0002213153
             Case 1:20-cv-04583-MKV Document 29-4 Filed 09/11/20 Page 14 of 14




Event: 92nd Annual Academy Awards, Governors Ball, Los Angeles - 09 Feb 2020
Registration Title: PMC Archive Collection No. 4
Copyright Registration Number: VA0002213153
